DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: Line 33 states: “…internal electrodes are different each other.” Line 33 should state: “…internal electrodes are different from each other.”  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,094,466 in view of Kawamura et al. (US Publication 2016/0189865). 
	In re claim 1, U.S. Patent No. 11,094,466 discloses A multi-layered ceramic electronic component comprising: 
	a ceramic body including a plurality of dielectric layers, and a plurality of internal electrodes opposing each other with the dielectric layers interposed therebetween, and including first and second surfaces opposing each other in a first direction corresponding to a stacking direction of the internal electrodes, 10third and fourth surfaces connected to the first and second surfaces and opposing each other in a second direction, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other in a third direction (Claim 1); and
	second surfaces and opposing each other in a second direction, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other in a third direction (Claim 1); and 
external electrodes disposed on the third and fourth surfaces on an exterior of the ceramic body and electrically connected to the internal electrodes, wherein the ceramic body includes an active portion including the plurality of internal electrodes opposing each other with the dielectric layers interposed therebetween, to form capacitance, 20and cover portions formed above and below the active portion and free of the internal electrodes, each external electrode includes an electrode layer disposed on the third and fourth surfaces to be electrically connected to at least some of the internal electrodes, and a conductive resin 25layer arranged on the electrode layer, the conductive resin layer Page 28Docket No.: 123193-8524-US extending to the first surface and the second surface of the ceramic body, a ratio of a thickness (Tb) of the conductive resin layer extending to the first surface and the second surface of the ceramic 5body to a length (Lm) of a length direction margin portion of the ceramic body satisfies 2 to 29% (Claim 1). 
	wherein a thickness (td) of the dielectric layers and a thickness (te) of the internal electrodes are different each other (Claim 8).
	In re claim 2, U.S. Patent No. 11,094,466 discloses the multi-layered ceramic electronic component according to claim 1, as explained above. U.S. Patent No. 11,094,466 further discloses wherein the thickness (Tb) of the conductive resin layer extending to the first surface and the second surface of the ceramic body is a maximum thickness among thicknesses of the conductive resin layer measured orthogonally to the first 15surface (Claim 2).
In re claim 3, U.S. Patent No. 11,094,466 discloses the multi-layered ceramic electronic component according to claim 1, as explained above. U.S. Patent No. 11,094,466 further discloses wherein the length (Lm) of the length direction margin portion of the ceramic body is a length, measured along the 20second direction, extending from the third surface or the fourth surface of the ceramic body to an end portion of a region in which the plurality of internal electrodes disposed in the active portion overlap (Claim 3). 
In re claim 4, U.S. Patent No. 11,094,466 discloses the multi-layered ceramic electronic component according to claim 1, as explained above. U.S. Patent No. 11,094,466 further discloses wherein the electrode layer comprises one or more conductive metal selected from the group consisting of copper (Cu), silver (Ag), nickel (Ni), and alloys thereof (Claim 4).
In re claim 5, U.S. Patent No. 11,094,466 discloses the multi-layered ceramic electronic component according to claim 1, as explained above. U.S. Patent No. 11,094,466 further discloses wherein the conductive resin layer comprises one or more conductive metal selected from the group consisting of copper (Cu), silver (Ag), nickel (Ni), and alloys thereof, and 10a base resin (Claim 5).
In re claim 6, U.S. Patent No. 11,094,466 discloses the multi-layered ceramic electronic component according to claim 1, as explained above. U.S. Patent No. 11,094,466 further discloses wherein a thickness (te) of the internal electrodes is less than 1 µm (Claim 6).
In re claim 7, U.S. Patent No. 11,094,466 discloses the multi-layered ceramic electronic component according to claim 1, as explained above. U.S. Patent No. 11,094,466 further discloses a thickness (td) of the dielectric layers is less than 2.8 µm (Claim 7).
In re claim 8, U.S. Patent No. 11,094,466 discloses the multi-layered ceramic electronic component according to claim 1, as explained above. U.S. Patent No. 11,094,466 further discloses td> 2*te, where te is a thickness of each of the internal electrodes and td is a thickness of each of the dielectric layers (Claim 8). 
In re claim 9, U.S. Patent No. 11,094,466 discloses A multi-layered ceramic electronic component comprising:
a ceramic body including a plurality of dielectric layers, and pluralities of first and second internal electrodes opposing 5each other with the dielectric layers interposed therebetween, and including first and second surfaces opposing each other in a first direction, third and fourth surfaces connected to the first and second surfaces and opposing each other in a second direction, and
fifth and sixth surfaces connected to the first to fourth surfaces 10and opposing each other in a third direction; and
first and second external electrodes disposed on an exterior of the ceramic body and electrically connected to the first and second internal electrodes, respectively, wherein the ceramic body includes an active portion including the plurality of first and second internal electrodes opposing each other with the dielectric layers interposed therebetween, to form capacitance, and cover portions formed above and below the active portion in the first direction, the first and second external electrodes include first and 20second electrode layers electrically connected to the first and second internal electrodes, respectively, and first and second conductive resin layers arranged on the first and second electrode layers, the first and second conductive resin layers extending to the first surface and the second surface of the ceramic body, Page 31Docket No.: 123193-8524-US a length of a region in which the first and second conductive resin layers extend over the first surface and the second surface of the ceramic body is greater than a length of a region in which the first and second electrode layers extend over the first surface 5and the second surface of the ceramic body, a ratio of a thickness (Tb) of the first and second conductive resin layers extending to the first surface and the second surface of the ceramic body to a length (Lm) of a length direction margin portion of the ceramic body satisfies 2 to 29% (Claim 8).
wherein a thickness (td) of the dielectric layers and a thickness (te) of the internal electrodes are different each other (Claim 14).
In re claim 10, U.S. Patent No. 11,094,466 discloses the multi-layered ceramic electronic component according to claim 9, as explained above. U.S. Patent No. 11,094,466 further discloses wherein the thickness (Tb) of the conductive 15resin layers extending to the first surface and the second surface of the ceramic body is a maximum thickness among thicknesses of the conductive resin layers measured orthogonally to the first surface (Claim 8).
In re claim 11, U.S. Patent No. 11,094,466 discloses the multi-layered ceramic electronic component according to claim 9, as explained above. U.S. Patent No. 11,094,466 further discloses wherein the length (Lm) of the length direction margin portion of the ceramic body is a length, measured in the second direction along which the third and fourth surfaces are opposed, extending from the third surface or the fourth surface 25of the ceramic body to an end portion of a region in which the first Page 32Docket No.: 123193-8524-US and second internal electrodes disposed in the active portion overlap (Claim 9).
In re claim 12, U.S. Patent No. 11,094,466 discloses the multi-layered ceramic electronic component according to claim 9, as explained above. U.S. Patent No. 11,094,466 further discloses wherein each of the first and second electrode layers comprises one or more conductive metal selected from the group consisting of copper (Cu), silver (Ag), nickel (Ni), and alloys thereof (Claim 10).
In re claim 13, U.S. Patent No. 11,094,466 discloses the multi-layered ceramic electronic component according to claim 9, as explained above. U.S. Patent No. 11,094,466 further discloses wherein each of the first and second conductive resin layers comprises one or more conductive metal selected from the group consisting of copper (Cu) , silver (Ag) , nickel (Ni) , and alloys thereof, and a base resin (Claim 11).
In re claim 14, U.S. Patent No. 11,094,466 discloses the multi-layered ceramic electronic component according to claim 9, as explained above. U.S. Patent No. 11,094,466 further discloses wherein a thickness (te) of the internal electrodes is less than 1 µm (Claim 12).
In re claim 15, U.S. Patent No. 11,094,466 discloses the multi-layered ceramic electronic component according to claim 9, as explained above. U.S. Patent No. 11,094,466 further discloses a thickness (td) of the dielectric layers is less than 2.8 µm (Claim 13).
In re claim 16, U.S. Patent No. 11,094,466 discloses the multi-layered ceramic electronic component according to claim 9, as explained above. U.S. Patent No. 11,094,466 further discloses wherein a thickness (td) of the dielectric Page 33Docket No.: 123193-8524-US layers and a thickness (te) of the internal electrodes satisfy the relationship td>2 x te (Claim 14). 
In re claim 17, U.S. Patent No. 11,094,466 discloses a multi-layered ceramic electronic component 5comprising:
a body including pluralities of first and second internal electrodes alternately stacked with each other with dielectric layers interposed therebetween, the first and second internal electrodes having first ends extending to first and second opposing 10surfaces of the body, respectively, and having second ends opposite to the first ends and spaced apart from the second and first opposing surfaces, respectively; and 
extending on to third and fourth surfaces opposing each other in a stacking direction of the internal electrodes, wherein each of the first and second external electrodes includes an electrode layer extending by a first distance over the third and fourth surfaces, and a conductive resin layer disposed 20on the electrode layer and extending by a second distance greater than the first distance over the third and fourth surfaces, a ratio of a thickness (Tb) of the conductive resin layer on the third and fourth surfaces, to a length (Lm) by which the second ends of the first and second internal electrodes are spaced apart Page 34Docket No.: 123193-8524-US from the second and first opposing surfaces, respectively, is in the range of 2% to 29% (Claim 15).
wherein a thickness (td) of the dielectric layers and a thickness (te) of the internal electrodes are different each other (Claim 17).
In re claim 18, U.S. Patent No. 11,094,466 in view of Kawamura discloses the multi-layered ceramic electronic component according to claim 17, as explained above. U.S. Patent No. 11,094,466 further discloses wherein the thickness (Tb) of the conductive resin layer is a maximum thickness of the conductive resin layer measured orthogonally to the third surface (Claim 15).
In re claim 19, U.S. Patent No. 11,094,466 in view of Kawamura discloses the multi-layered ceramic electronic component according to claim 17, as explained above. U.S. Patent further discloses wherein a thickness (te) of the internal electrodes is less than 1 µm, and a thickness (td) of the dielectric layers is less than 2.8 µm (Claim 16).
In re claim 20, U.S. Patent No. 11,094,466 in view of Kawamura discloses the multi-layered ceramic electronic component according to claim 17, as explained above. U.S. Patent further discloses wherein a thickness (td) of the dielectric Page 33Docket No.: 123193-8524-US layers and a thickness (te) of the internal electrodes satisfy the relationship td>2 x te (Claim 17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-9, 11-13, 16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication 2013/0242456 – referenced hereinafter as Lee ‘456) in view of Lee et al. (US Publication 2013/0242457 – referenced hereinafter as Lee ‘457) and in further view of Kawamura et al. (US Publication 2016/0189865).
In re claim 1, Lee ‘456 discloses a multi-layered ceramic electronic component comprising: 
a ceramic body (10 – Figure 2, ¶29) including a plurality of dielectric layers (11 – Figure 2, ¶31), 5and a plurality of internal electrodes (30a, 30b – Figure 2, ¶28) opposing each other with the dielectric layers interposed therebetween (Figure 2), and including first and second surfaces (S1, S4 – Figure 1, ¶30) opposing each other in a first direction corresponding to a stacking direction of the internal electrodes (Figure 1, Figure 2), third and fourth surfaces (S2, S5 – Figure 1, ¶30) connected to the first and second surfaces 10and opposing each other in a second direction (Figure 2), and fifth and sixth surfaces (S3, S6 – Figure 1, ¶30) connected to the first to fourth surfaces and opposing each other in a third direction (Figure 1, Figure 2); and 
external electrodes (21, 22 – Figure 1, Figure 2, ¶28) disposed on the third and fourth surfaces (S2, S5 – Figure 1, Figure 2) on an exterior of the ceramic body and electrically connected to 15the internal electrodes (30a, 30b – Figure 2), 
wherein the ceramic body includes an active portion (portion of 10 where 30a and 30b occupy – Figure 2) including the plurality of internal electrodes opposing each other with the dielectric layers interposed therebetween (Figure 2), to form capacitance, and cover portions (Tc – Figure 2, ¶11) formed above and below the active portion and 20free of the internal electrodes (Figure 2), 
each external electrode includes an electrode layer (21a, 22a – Figure 2, ¶37) disposed on the third and fourth surfaces (S2, S5 – Figure 2) to be electrically connected to at least some of the internal electrodes (30a, 30b – Figure 2), and a conductive resin layer (21b, 22b – Figure 2, ¶42) arranged on the electrode layer, the conductive resin layer DB1/ 101909736.3Page 28Docket No.: 123193-7708 extending to the first surface and the second surface of the ceramic body (S1, S4 – Figure 1, Figure 2) (Figure 2), and 
a length (Lm) of a length direction margin portion of the ceramic body is 80 µm (Table 1: Sample 1; ¶11).
Lee ‘456 does not disclose a ratio of a thickness (Tb) of the conductive resin layer extending to the first surface and the second surface of the ceramic 5body to a length (Lm) of a length direction margin portion of the ceramic body satisfies 2 to 29%.
Lee ’457 discloses a thickness of an underlying electrode layer (21a – Figure 2, ¶42) having a thickness of 5 µm (Table 2: Inventive Example 1) and a conductive resin layer (21b – Figure 2, ¶47) having a thickness of 12.5 µm.
The combination of Lee ‘456 and Lee ‘457 discloses a ratio of a thickness (Tb) of the conductive resin layer extending to the first surface and the second surface of the ceramic 5body to a length (Lm) of a length direction margin portion of the ceramic body satisfies 2 to 29%.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the external electrode layer thicknesses as disclosed by Lee ‘457 to prevent the occurrence of cracks to the ceramic capacitor. 
	Lee ‘456 does not disclose a thickness (td) of the dielectric layers and a thickness (te) of the internal electrodes are different from each other. 
	Kawamura discloses a thickness (td) of the dielectric layers and a thickness (te) of the internal electrodes are different from each other (¶76).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the dielectric layer and internal electrode thickness to achieve a device having desired ESR and capacitance characteristics. 
In re claim 3, Lee ‘456 in view of Lee ‘457 and in further view of Kawamura discloses the multi-layered ceramic electronic component according to claim 1, as explained above. Lee ‘456 further discloses wherein the length (Lm) (Lm – Figure 2) of the length direction margin portion of the ceramic body (10 – Figure 2) is a length, measured along the second direction, extending from the third surface or the fourth surface (S2, S5 – Figure 1, Figure 2) of the ceramic body to an end portion of a region in which 20the plurality of internal electrodes (30a, 30b – Figure 2) disposed in the active portion overlap (Figure 2).
In re claim 4, Lee ‘456 in view of Lee ‘457 and in further view of Kawamura discloses the multi-layered ceramic electronic component according to claim 1, as explained above. Lee ‘456 further discloses wherein the electrode layer (21a – Figure 2, ¶40) comprises one DB1/ 101909736.3 Page 29Docket No.: 123193-7708or more conductive metal selected from the group consisting of copper (Cu), silver (Ag), nickel (Ni), and alloys thereof (¶40).
In re claim 5, Lee ‘456 in view of Lee ‘457 and in further view of Kawamura discloses the multi-layered ceramic electronic component 5according to claim 1, as explained above. Lee ‘456 further discloses wherein the conductive resin layer (21b – Figure 2) comprises one or more conductive metal selected from the group consisting of copper (Cu), silver (Ag), nickel (Ni), and alloys thereof, and a base resin (¶14).
In re claim 6, Lee ‘456 in view of Lee ‘457 and in further view of Kawamura discloses the multi-layered ceramic electronic component 5according to claim 1, as explained above. Lee ‘456 does not disclose wherein a thickness (te) of the internal electrodes is less than 1 µm. 
Kawamura discloses wherein a thickness (te) of the internal electrodes is less than 1 µm (¶76).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the dielectric layer and internal electrode thickness to achieve a device having desired ESR and capacitance characteristics.
In re claim 7, Lee ‘456 in view of Lee ‘457 and in further view of Kawamura discloses the multi-layered ceramic electronic component 5according to claim 1, as explained above. Lee ‘456 does not disclose a thickness (td) of the dielectric layers is less than 2.8 µm.
Kawamura discloses wherein a thickness (td) of the dielectric layers is less than 2.8 µm (¶76)
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the dielectric layer and internal electrode thickness to achieve a device having desired ESR and capacitance characteristics.
In re claim 8, Lee ‘456 in view of Lee ‘457 and in further view of Kawamura discloses the multi-layered ceramic electronic component 5according to claim 1, as explained above. Lee ‘456 does not explicitly disclose wherein td> 2*te, where te is a thickness of each of the internal electrodes and td is a thickness of each of the dielectric layers. However, it is well known in the art that altering the thickness of the dielectric layer is proportional to the capacitance of the device. It would have been an obvious matter of design choice to alter the thickness of the dielectric layers to achieve a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 9, Lee ‘456 discloses a multi-layered ceramic electronic component comprising: 
a ceramic body (10 – Figure 2, ¶29) including a plurality of dielectric layers (11 – Figure 2, ¶31), 5and a plurality of first and second internal electrodes (30a, 30b – Figure 2, ¶28) opposing each other with the dielectric layers interposed therebetween (Figure 2), and including first and second surfaces (S1, S4 – Figure 1, ¶30) opposing each other in a first direction, third and fourth surfaces (S2, S5 – Figure 1, ¶30) connected to the first and second surfaces 10and opposing each other in a second direction (Figure 2), and fifth and sixth surfaces (S3, S6 – Figure 1, ¶30) connected to the first to fourth surfaces and opposing each other in a third direction (Figure 1, Figure 2); and 
first and second external electrodes (21, 22 – Figure 1, Figure 2, ¶28) disposed on an exterior of the ceramic body and electrically connected to 15the first and second internal electrodes (30a, 30b – Figure 2), respectively, 
wherein the ceramic body includes an active portion (portion of 10 where 30a and 30b occupy – Figure 2) including the plurality of first and second internal electrodes opposing each other with the dielectric layers interposed therebetween (Figure 2), to form capacitance, and cover portions (Tc – Figure 2, ¶11) formed above and below the active portion in the first direction20 (Figure 2), 
the first and second external electrode include first and second electrode layers (21a, 22a – Figure 2, ¶37) electrically connected to the first and second internal electrodes (30a, 30b – Figure 2), and first and second conductive resin layers (21b, 22b – Figure 2, ¶42) arranged on the first and second electrode layers (21a, 22a – Figure 2), the first and second conductive resin layers DB1/ 101909736.3Page 28Docket No.: 123193-7708 extending to the first surface and the second surface of the ceramic body (S1, S4 – Figure 1, Figure 2) (Figure 2), and 
a length of a region in which the first and second conductive resin layers (21b, 22b – Figure 2) extend over the first surface and the second surface of the ceramic body is greater than a length of a region in which the first and second electrode layers (21a, 22a – Figure2) extend over the first and second surfaces of the ceramic body (Figure 2), and
a length (Lm) of a length direction margin portion of the ceramic body is 80 µm (Table 1: Sample 1; ¶11).
Lee ‘456 does not disclose a ratio of a thickness (Tb) of the first and second conductive resin layers extending to the first surface and the second surface of the ceramic 5body to a length (Lm) of a length direction margin portion of the ceramic body satisfies 2 to 29%.
Lee ’457 discloses a thickness of first and second underlying electrode layers (21a, 22a – Figure 2, ¶42) having a thickness of 5 µm (Table 2: Inventive Example 1) and first and second conductive resin layers (21b, 22b – Figure 2, ¶47) having a thickness of 12.5 µm.
The combination of Lee ‘456 and Lee ‘457 discloses a ratio of a thickness (Tb) of the conductive resin layer extending to the first surface and the second surface of the ceramic 5body to a length (Lm) of a length direction margin portion of the ceramic body satisfies 2 to 29%.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the external electrode layer thicknesses as disclosed by Lee ‘457 to prevent the occurrence of cracks to the ceramic capacitor. 
	Lee ‘456 does not disclose a thickness (td) of the dielectric layers and a thickness (te) of the internal electrodes are different from each other. 
	Kawamura discloses a thickness (td) of the dielectric layers and a thickness (te) of the internal electrodes are different from each other (¶76).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the dielectric layer and internal electrode thickness to achieve a device having desired ESR and capacitance characteristics. 
In re claim 11, Lee ‘456 in view of Lee ‘457 and in further view of Kawamura discloses the multi-layered ceramic electronic component according to claim 9, as explained above. Lee ‘456 further discloses wherein the length (Lm) (Lm – Figure 2) of the length direction margin portion of the ceramic body (10 – Figure 2) is a length, measured along the second direction along which the third and fourth surfaces are opposed (S2, S5 – Figure 1), extending from the third surface or the fourth surface (S2, S5 – Figure 1, Figure 2) of the ceramic body to an end portion of a region in which 20the plurality of internal electrodes (30a, 30b – Figure 2) disposed in the active portion overlap (Figure 2).
In re claim 12, Lee ‘456 in view of Lee ‘457 and in further view of Kawamura discloses the multi-layered ceramic electronic component according to claim 9, as explained above. Lee ‘456 further discloses wherein each of the first and second electrode layers (21a, 22a – Figure 2, ¶40) comprises one DB1/ 101909736.3 Page 29Docket No.: 123193-7708or more conductive metal selected from the group consisting of copper (Cu), silver (Ag), nickel (Ni), and alloys thereof (¶40).
In re claim 13, Lee ‘456 in view of Lee ‘457 and in further view of Kawamura discloses the multi-layered ceramic electronic component 5according to claim 9, as explained above. Lee ‘456 further discloses wherein each of the first and second conductive resin layers (21b, 22b – Figure 2) comprises one or more conductive metal selected from the group consisting of copper (Cu), silver (Ag), nickel (Ni), and alloys thereof, and a base resin (¶14).
In re claim 14, Lee ‘456 in view of Lee ‘457 and in further view of Kawamura discloses the multi-layered ceramic electronic component 5according to claim 9, as explained above. Lee ‘456 does not disclose wherein a thickness (te) of the internal electrodes is less than 1 µm. 
Kawamura discloses wherein a thickness (te) of the internal electrodes is less than 1 µm (¶76).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the dielectric layer and internal electrode thickness to achieve a device having desired ESR and capacitance characteristics.
In re claim 15, Lee ‘456 in view of Lee ‘457 and in further view of Kawamura discloses the multi-layered ceramic electronic component 5according to claim 9, as explained above. Lee ‘456 does not disclose a thickness (td) of the dielectric layers is less than 2.8 µm.
Kawamura discloses wherein a thickness (td) of the dielectric layers is less than 2.8 µm (¶76)
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the dielectric layer and internal electrode thickness to achieve a device having desired ESR and capacitance characteristics.
In re claim 16, Lee ‘456 in view of Lee ‘457 and in further view of Kawamura discloses the multi-layered ceramic electronic component 5according to claim 9, as explained above. Lee ‘456 does not explicitly disclose wherein td> 2*te, where te is a thickness of each of the internal electrodes and td is a thickness of each of the dielectric layers. However, it is well known in the art that altering the thickness of the dielectric layer is proportional to the capacitance of the device. It would have been an obvious matter of design choice to alter the thickness of the dielectric layers to achieve a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 17, Lee ‘456 discloses a multi-layered ceramic electronic component comprising: 
a body (10 – Figure 2, ¶29) including pluralities of first and second internal electrodes (30a, 30b – Figure 2, ¶28) opposing each other with the dielectric layers (11 – Figure 2) interposed therebetween (Figure 2), the first and second internal electrodes having first ends extending to first and second opposing surfaces (S2, S5 – Figure 1, Figure 2 ¶30) of the body, respectively, and having second ends opposite to the first ends and spaced apart from the second and first opposing surfaces, respectively (Figure 2) 
first and second external electrodes (21, 22 – Figure 1, Figure 2, ¶28) disposed on first and second opposing surfaces (S2, S5 – Figure 1, Figure 2) of the body, respectively, and extending on to third and fourth surfaces (S1, S4 – Figure 1, Figure 2) opposing each other in a stacking direction of the internal electrodes (30a, 30b – Figure 2) (Figure 1, Figure 2), 
wherein each of the first and second external electrodes includes an electrode layer (21a, 22a – Figure 2, ¶37) extending by a first distance over the third and fourth surfaces (S1, S4 – Figure 1, Figure 2), and a conductive resin layer (22a, 22b – Figure 2) disposed on the electrode layer and extending by a second distance greater than the first distance over the third and fourth surfaces (Figure 2), and
a length (Lm) of a length direction margin portion of the ceramic body is 80 µm (Table 1: Sample 1; ¶11).
Lee ‘456 does not disclose a ratio of a thickness (Tb) of the conductive resin layer on the third and fourth surfaces, to a length (Lm) by which the second ends of the first and second internal electrodes are spaced apart from the second and first opposing surfaces, respectively, is in the range of 2% to 29%.  
Lee ’457 discloses a thickness of first and second underlying electrode layers (21a, 22a – Figure 2, ¶42) having a thickness of 5 µm (Table 2: Inventive Example 1) and first and second conductive resin layers (21b, 22b – Figure 2, ¶47) having a thickness of 12.5 µm.
The combination of Lee ‘456 and Lee ‘457 discloses a thickness (Tb) of the conductive resin layer on the third and fourth surfaces, to a length (Lm) by which the second ends of the first and second internal electrodes are spaced apart from the second and first opposing surfaces, respectively, is in the range of 2% to 29%.  
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the external electrode layer thicknesses as disclosed by Lee ‘457 to prevent the occurrence of cracks to the ceramic capacitor. 
	Kawamura discloses a thickness (td) of the dielectric layers and a thickness (te) of the internal electrodes are different from each other (¶76).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the dielectric layer and internal electrode thickness to achieve a device having desired ESR and capacitance characteristics. 
In re claim 19, Lee ‘456 in view of Lee ‘457 and in further view of Kawamura discloses the multi-layered ceramic electronic component 5according to claim 9, as explained above. Lee ‘456 does not disclose wherein a thickness (te) of the internal electrodes is less than 1 µm, and a thickness (td) of the dielectric layers is less than 2.8 µm.
Kawamura discloses  wherein a thickness (te) of the internal electrodes is less than 1 µm, and a thickness (td) of the dielectric layers is less than 2.8 µm (¶76).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the dielectric layer and internal electrode thickness to achieve a device having desired ESR and capacitance characteristics. 
In re claim 20, Lee ‘456 in view of Lee ‘457 and in further view of Kawamura discloses the multi-layered ceramic electronic component 5according to claim 9, as explained above. Lee ‘456 does not explicitly disclose wherein td> 2*te, where te is a thickness of each of the internal electrodes and td is a thickness of each of the dielectric layers. However, it is well known in the art that altering the thickness of the dielectric layer is proportional to the capacitance of the device. It would have been an obvious matter of design choice to alter the thickness of the dielectric layers to achieve a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ando et al. (US Publication 2017/0098506)	Figure 4
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/            Primary Examiner, Art Unit 2848